DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Election/Restrictions
Applicant's election with traverse of Group I: Claims 1-4, 8-10 and 25 in the reply filed on 14 SEPTEMBER 2021 is acknowledged.  The traversal is on the ground(s) that : The Examiner has characterized Groups I-VII as not relating to a single general inventive concept because they lack the same or corresponding special technical features and that the reference to COONEY does not teach certain limitation of the antigen chip.  This is not found persuasive because the Examiner has not recited this sentence in the restriction requirement.  Instead, the Examiner has stated that :  Groups I-VII lack unity of invention because even though the inventions of these groups require the technical feature of an antigen chip, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2012/142397 A2 to COONEY.  
Examiner had previously indicated in [0025, 0040, 0044], these paragraphs disclose this limitation in the restriction, as well as other parts of the claim.  
In [0025], the term ‘microarray’ refers to an ordered array of spots presented for binding to ligands of interest.  …ligands of interest include antigens, and in [0040, 0044], teach both an internal control and a target antigen, which reads of the identical and different antigen types. 
The antigen bonded to the microarray spots read on ‘wherein the antigen spot sets from corresponding respective, regular antigen spot patterns, wherein the antigen spots of the same antigen spot set comprises an identical, common antigen type, an wherein two or more of the antigen spot comprises different antigen types’.  In addition, the cited paragraphs of [0025, 0040, 0044] read on the limitation of ‘wherein regularity of the regular reference pattern (the internal control, [0040, 0044]), differs from regularity of the antigen spot patterns (target, [0040, 0044]).  
The requirement is still deemed proper and is therefore made FINAL.
Status of Claims
In the election filed on 14 SEPTEMBER 2021, Applicant has elected Group I: Claims 1-4, 8-10 and 25 for examination.  Claims 11-14, 16-20, 22-23, 26 and 27 are withdrawn from consideration.  Claims 1-4, 8-10 and 25 are considered on the merits below.  Claims 5-7, 15, 21 and 24 are cancelled. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 DECEMBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same antigen spot set" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/142397 A2 to COONEY, submitted on the Information Disclosure Statement on 16 DECEMBER 2020, Cite No A7, which also corresponds to US Publication No. 2017/0016052, submitted on the Information Disclosure Statement on 16 DECEMBER 2020, US Patent Documents Cite No. A3.
The citations in the rejection below correspond to the paragraphs in the WO document.
Applicant’s invention is drawn towards a device, an antigen chip. 
Regarding Claim 1, the reference COONEY discloses an antigen chip, abstract, [0025, 0056], microarray assembly 100, comprising: 
a level substrate surface with antigen spots applied thereon, Figure 1B, substrate 150 with microarray spots 130, [0025, 0056-0058], wherein the antigen spots are spaced apart, Figure 1A-4D, microarray spot 130 can be seen are spaced apart, [0056, 0061-0063], and comprise an identical, common dye, [0037-0041, 0061, 0076], Table 1, 
wherein the antigen spots form respective antigen spot sets, Figure 1A, 1B, microarray spots 130, [0056, 0058], wherein the antigen spots sets form corresponding respective, regular antigen spot patterns, [0025, 0079], ‘microarray’ refers to an ordered array of spots presented for binding to ligands of interest.  …ligands of interest include antigens, ligands can be the same, 
wherein the antigen spots of the same antigen spot set comprise an identical, common antigen type, and wherein two or more of the antigen spot sets comprise different antigen types, [0025, 0040, 0044, 0079], microarray spots can be of an internal control or a target, 
wherein reference spots are applied on the level substrate surface, [0025, 0040, 0044], wherein the reference spots form a reference spot set, wherein the reference spot set forms a regular reference pattern, [0036, 0040, 0044] internal control, 
wherein regularity of the regular reference pattern differs from regularity of the antigen spot patterns, [0040, 0044], target molecules, and 
wherein the reference spots comprise the identical common dye, [0037].  
Additional Disclosures Included are: Claim 2; wherein the antigen chip as claimed in claim 1, wherein the regularity of the reference pattern differs from regularity of the antigen spot 
with the reference pattern and within the antigen spot patterns, the reference spots and the antigen spots follow one another at respective regular distances, Figure 7, [0081, 0082], print head prints spots in grid pattern, at defined regular distances, Figure 12-14, [0084-0086], wherein a regular distance of the reference spots of the reference pattern differs from a regular distance of the antigen spots of the antigen spot patterns, [0039, 0044]; 
the reference pattern has, in relation to an immediately adjacent antigen spot pattern, a neighboring distance which differs from other neighboring distances of the antigen spot patterns, Figure 12-14; and/or 
within the reference pattern and within the antigen spot patterns, the reference spots and the antigen spots have a respective, identical size, such that a size of the reference spots of the reference pattern differs from a size of the antigen spots of the antigen spot patterns.; Claim 3: wherein the antigen chip claimed in claim 1, wherein the reference pattern and the antigen patterns are arranged along an arrangement direction, Figure 7, [0081, 0082], print head prints in grid pattern and control by control arm, and wherein the reference pattern and the antigen patterns have respective spreading directions, wherein the respective spreading directions run substantially perpendicularly to the arrangement direction, [0039, 0040, 0044], Figure 12-14.; Claim 4: wherein the antigen chip as claimed in claim 1, wherein the reference spots of the reference spot set form a reference line pattern, [0036, 0040], Figure 2, linear array of spots 130, spots are in grid pattern, and wherein the antigen spots of the respective antigen spot sets form respective antigen line patterns, [0040],  and wherein the reference line pattern and antigen line patterns run substantially parallel to one another, [0081, 0082], use of print head.; Claim 8: wherein the antigen chip as wherein the reference spots comprise first reference spots, wherein the first reference spots form a first reference spot sets wherein the first reference spot set forms a first regular reference pattern, [0036], array spots contain an internal control fluorophore and target molecules, Figure 7, [0081, 0082], 
wherein the reference spots comprise second reference spots, wherein the second reference spots form a second reference spot set, wherein the second reference spot set forms a second regular reference pattern, [0036], array spots contain an internal control fluorophore and target molecules, Figure 7, [0081, 0082],
wherein the second reference spots comprise the identical, common dye, [0037-0041, 0061, 0076], Table 1, and 
wherein regularity of the second regular reference pattern differs from regularity of the antigen spot patterns of the antigen spot sets, and from regularity of the first regular reference pattern of the first reference spots, [0036], internal control spots provide a quantitative means of assessing the fluorescence intensity (e.g., average, mean or integral) of the spot, which may vary due to drop diameter, morphology, porosity, or any factor that may change the reproducibility from spot to spot, [0040, 0041], spots are in grid pattern for determining specific spots for reference/pattern and use of machine version can automatically identify specific reference spots.; Claim 9: wherein the antigen chip as claimed in claim 1,  wherein the reference spots further comprise an antigen, [0025, 0036], internal control fluorophore, [0044], internal control with array spots with microarray.; Claim 10: wherein the antigen chip as claimed in claim 1, wherein the reference spots further comprise an antibody, [0025, 0035, 0044, 0078], microarray is antibody array, Example 4.; and Claim 25: wherein disclosed is a slide comprising a multiplicity of the antigen chip as claimed in claim 1, Example 4, [0107], glass slide is printed with microarrays. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CONNEY, US Publication No. 2010/0284859 A1 discloses a flow cell with microspots that capture antigens or antibodies that are considered to be target molecules. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797